Citation Nr: 1135731	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  02-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for right epididymitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 1973 to August 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was before the Board in December 2003 when it was remanded for additional development.

In a January 2007 decision, the Board denied a claim for bilateral epididymitis.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a July 2008 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  The Board remanded the matter in April 2010 for further development.  Service connection for left epididymitis was thereafter granted in a July 2011 rating decision; the issue of service connection for right epididymitis remains on appeal.

The January 2007 Board determination remanded numerous claims to reopen and claims for increase.  As these claims have not yet been readjudicated below, they will not be addressed herein.


FINDING OF FACT

It is reasonably shown that during the pendency of this claim the Veteran has had right epididymitis that is related to surgical procedures in service.


CONCLUSION OF LAW

Service connection for right epididymitis is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

II. Factual Background

The Veteran's available service treatment records (STRs) note no complaints or findings related to epididymitis.  A December 1984 Report of Medical History notes that the Veteran underwent a vasectomy in April 1983.  Another December 1984 service treatment record noted a vasectomy in 1982 and a reversal in 1984.  The Veteran and his wife had a third child in 1986, and the Veteran has reported a re-vasectomy in 1986.

A March 1987 military medical record noted complaints of pain in the right scrotum attributed to "poss[ible] mild chronic epididymitis (doubt) [versus secondary to] scar tissue."  September, October, and November 1993 VA records show treatment for right epididymitis.

A May 1995 VA treatment record noted a prominent vasectomy scar on the right testicle that was "moderately/mildly" tender.  A June 1995 VA treatment record noted the Veteran had a right testicular mass and assessed right spermatocele "probable [secondary] to epididymitis?; [secondary] to vasectomy and reversal?."  

The Veteran filed the present claim in May 1997.  During a November 1997 VA examination the Veteran reported constant pain and tenderness in his testes.  Examination of the genitalia found mild enlargement of the spermatic cord bilaterally.  A June 2003 VA treatment record diagnosed left testalgia, possible chronic epididymitis, and noted that the Veteran was advised that his "history of vasectomy with reversal and then re-vasectomy . . . is a possible cause of his testalgia."

A July 2007 VA treatment record noted that the Veteran reported bilateral testicular pain and physical examination revealed the right scrotum was larger than the left.  The nurse practitioner "explained some of pain in scrotum may be referred pain from his back."  The Veteran is service-connected for a back disorder.  A September 2007 scrotal ultrasound showed normal right epididymis.  

In April 2009 the Veteran again sought treatment for testicular pain.  A May 2009 VA treatment record noted that the Veteran complained of testicular pain and the Veteran reported a lumpy area in the right cord.  Physical examination was essentially normal, and he was diagnosed with chronic testalgia/epididymitis.  An August 2009 record noted that the Veteran reported right scrotal pain and a tender scrotum was noted.  Ultrasound of the scrotum was assessed as unremarkable.  A January 2010 urology note addendum noted that there were no focal findings attributable to the Veteran's testalgia.  It was noted that "[c]onsidering his multiple surgeries, possible scar tissue formation, there is not much we can offer him."

An October 2010 VA examination report noted his complaints of right scrotal pain.  Physical examination was normal.  Ultrasound revealed the right testicle was slightly larger and was described as "unremarkable."  The examiner found that "the Veteran's subjective pain and tenderness as likely as not related to above residuals [of previous surgery]."

III. Pertinent Law and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes both evidence that tends to support the Veteran's claim of service connection for right epididymitis and evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The evidence that tends to support the Veteran's claim is his grant of service connection for left epididymitis based on surgical procedures in service, namely, a vasectomy and vasectomy reversal; the March 1987 military medical record that attributed chronic right epididymitis to scar tissue; the November 1997 VA examination report which found enlargement of the right spermatic cord; the June 2003 VA treatment record which linked testicle pain to the surgical history in service; a July 2007 VA treatment record reflecting a slightly larger (as compared to the left) right testicle; a diagnosis of chronic epididymitis in May 2009; an August 2009 treatment record which noted a tender scrotum; a January 2010 urology record that indicated that the Veteran's multiple surgeries and possible scar tissue formation resulted in testalgia; and the October 2010 VA examination report which concluded that epididymitis was due to the in-service vasectomy and vasectomy reversal.  

The evidence against the claim includes the negative (other than showing the right testicle slightly larger than the left) ultrasound reports and the negative objective results during the October 2010 VA examination.  Although objective evidence of epididymitis was not found during the October 2010 VA examination, the requirement of a current disability is satisfied when a veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran's claim has been pending since 1997 and the record includes several treatment records showing objective findings related to chronic right epididymitis.  See November 1997 VA examination report finding of enlargement of right spermatic cord; May 2009 treatment record that diagnosed epididymitis; and an August 2009 treatment record which noted a tender scrotum.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in this case, the medical evidence clearly links the Veteran's pain, as well as objective findings like swelling and tenderness, to the underlying diagnosis of epididymitis which in turn has been attributed to in-service surgical procedures.

Given that the evidence of record demonstrates diagnoses of epididymitis and positive objective findings like tenderness and enlargement of the right testicle during the pendency of this appeal, the Board finds that the requirement of a current diagnosis has been satisfied.  The aforementioned evidence also satisfies the nexus requirement, linking right epididymitis to surgical procedures in service.

The Board finds that the positive and negative evidence is at least in equipoise on the question of whether the Veteran has right epididymitis that is related to service.  Under the statute and regulation governing in such circumstance, the remaining doubt must be resolved in the Veteran's favor, and the claim must be allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for right epididymitis is warranted.


ORDER

Service connection for right epididymitis is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


